Citation Nr: 0211514	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  96-20 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder, claimed as irritable bowel 
syndrome.

3.  Entitlement to service connection for genital herpes.

4.  Entitlement to service connection for fatty tumors.

5.  Entitlement to service connection for status post lateral 
tibial plateau fracture, left knee, as secondary to bilateral 
Achilles tendonitis.

6.  Entitlement to service connection for degenerative disc 
disease, L5-S1, and degenerative changes of the lumbar spine 
as secondary to bilateral Achilles tendonitis.

7.  Entitlement to an increased evaluation for Achilles 
tendonitis of the left foot, currently evaluated as 10 
percent disabling.

(The issues of entitlement to service connection for 
dysthymia and entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disabilities will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served a period of active duty for training 
(ACDUTRA) from October 1971 to March 1972, with subsequent 
service in the Arizona Army National Guard.  He served on 
active duty in the United States Army from August 1973 to May 
1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in October 1995, April 1996, and May 
1999 by the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A prior final decision of the Board in April 1983 denied the 
veteran' claims of entitlement to residuals of an injury to 
the lumbar spine and a spastic colon.  Thereafter, the 
veteran submitted additional evidence in an attempt to reopen 
his claims.  The RO found that the additional evidence was 
not new and material, and the current appeal on those issues 
ensued.

The Board is undertaking additional development on the issues 
of entitlement to service connection for dysthymia and 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities pursuant to the authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9 (a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and receiving the appellant's response to the notice, the 
Board will prepare a separate decision addressing those 
issues.   
 

FINDINGS OF FACT

1.  A decision of the Board in April 1983 denied entitlement 
to service connection for residuals of an injury to the back 
and spastic colon.

2.  Additional evidence presented or secured since April 1983 
pertaining to the back and the colon is not so significant 
that it must be considered in order to fairly decide the 
merits of the claims.

3.  Genital herpes was not present during the veteran's 
active service or ACDUTRA and there is no competent medical 
evidence linking current genital herpes to any incident of 
service.

4.  There is no competent medical evidence that any fatty 
tumors were present during active service or ACDUTRA.

5.  Bilateral Achilles tendonitis did not cause or aggravate 
status post lateral tibial plateau fracture of the left knee 
or degenerative disc disease, L5-S1, and degenerative changes 
of the lumbar spine.

6.  Achilles tendonitis of the left foot is primarily 
manifested by no more than moderate limitation of motion of 
the left ankle and subjective complaints of weakness and 
fatigability; the disability is productive of no more than 
moderate impairment.

CONCLUSIONS OF LAW

1.  A decision of the Board in April 1983, denying 
entitlement to service connection for residuals of an injury 
to the back and spastic colon, is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).

2.  Additional evidence received since April 1983 is not new 
and material, and the claims for service connection for 
residuals of an injury to the back and a gastrointestinal 
disorder, claimed as irritable bowel syndrome, are not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

3.  Genital herpes and fatty tumors were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
5107 (West 1991 & Supp. 2001).

4.  Service connection for status post lateral tibial plateau 
fracture, left knee, as secondary to bilateral Achilles 
tendonitis is not warranted.  38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 Vet. 
App. 439 (1995).

5.  Service connection for degenerative disc disease, L5-S1, 
and degenerative changes of the lumbar spine as secondary to 
bilateral Achilles tendonitis is not warranted. 38 U.S.C.A. 
§ 5107 (West Supp. 2001); 38 C.F.R. § 3.310(a) (2001); Allen 
v. Brown, 7 Vet. App. 439 (1995).

6.  The schedular and extraschedular criteria for an 
evaluation in excess of 10 percent for Achilles tendonitis of 
the left foot are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  
The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also redefines the 
obligations of VA with respect to the duty to assist.   
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45, 620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  The 
provisions pertaining to claims to reopen based upon 
submission of new and material evidence apply to any claim 
for benefits received by VA on or after August 29, 2001, and 
thus do not apply in this case.  The remaining implementing 
regulations are applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].

The Board observes that the VCAA, pertaining to VA's duty to 
assist veterans in the development of their claims, left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  
It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C. § 5103A(f) (West Supp. 2001).

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001).  The United 
States Court of Appeals for Veterans Claims has held that the 
duty to notify applies in a case in which the veteran is 
attempting to reopen a claim which was the subject of a prior 
final disallowance.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002).  In this case, the veteran 
was notified of the pertinent law and of what evidence is 
required to establish entitlement to service connection for a 
disability claimed to have been incurred in active service in 
a statement of the case furnished to him in December 1995.  
He was notified of the pertinent law and of what evidence is 
required to establish entitlement to an evaluation in excess 
of 10 percent for Achilles tendonitis in a statement of the 
case furnished to him in June 2000.  In addition, in the 
statement of the case of December 1995 and in subsequent 
supplemental statements of the case, the RO notified the 
veteran that evidence was needed showing that a current low 
back disorder was related to an injury in active service and 
that a gastrointestinal disorder which pre-existed active 
service was aggravated therein in order to reopen his claims.  
Therefore, the Board believes, based on the record, that VA's 
duty to notify the veteran has been fulfilled.

With regard to any duty to assist the veteran in the 
development of facts pertinent to the claims for service 
connection for a low back disorder and a gastrointestinal 
disorder, because in this decision the Board has found that 
new and material evidence to reopen the claims has not been 
submitted, the duty to assist does not apply.  With regard to 
the remaining claims, the veteran has not identified any 
evidence which may be pertinent to his claims which the RO 
has not obtained and considered.  The Board concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to do so.

I.  Attempt to Reopen Claim for Service Connection for 
Residuals of Back Injury

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training (ACDUTRA) or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991 & Supp. 2001). 

The law provides that, except as provided in 38 U.S.C.A. 
§ 5108 (West 1991), when a claim is disallowed by the Board, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104(b) (West 1991).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a) (2001).  Then, the merits of the 
claim may be evaluated, after ensuring that the duty to assist 
has been met. 

At the time of the Board's decision in April 1983, the 
evidence of record concerning residuals of a back injury 
included service medical records and postservice medical 
records.  The veteran's service medical records showed that, 
following a motor vehicle accident in September 1974, the 
veteran was treated for 3 months for tenderness in the lumbar 
spine area and it was anticipated that his muscle strain and 
pain would resolve.  During the treatment period, scoliosis, 
which is a congenital or developmental anomaly manifested by 
curvature of the spine, was detected.  On examination for 
separation from service, clinical evaluation of the spine and 
musculoskeletal system were normal.  Postservice medical 
evidence showed that the veteran sought treatment for back 
pain after another motor vehicle accident in April 1976 after 
his separation from service.  In the decision of April 1983, 
the Board made findings of fact that: low back pain during 
active service was acute and transitory and resolved without 
residual disability; and, following separation from service, 
the veteran sustained multiple contusions, back pain, and 
myofascial strain in 2 automobile accidents.  The Board 
entered conclusions of law that: residuals of an injury to 
the low back were not incurred in or aggravated by service; 
and scoliosis which pre-existed service was not aggravated by 
service.

The additional evidence added to the record since April 1983 
includes medical records and reports and statements by the 
veteran and other individuals.  The additional medical 
evidence shows a postservice back disorder.  A VA medical 
certificate in August 1983 noted a complaint of mid-back pain 
and a diagnosis of muscle strain.  A private MRI of the 
lumbar spine in February 1991 showed degenerative disc 
disease at L5-S1 with very mild left paracentral disc 
protrusion.  In May 1991, a private orthopedic specialist 
reported that the veteran could sustain repeated bending, 
lifting of objects, and driving a car, as shown on 
surveillance tapes, and he had no functional impairment of 
the back, despite MRI evidence of disc disease.  The 
veteran's employer reported that he injured his back at work 
in August 1994 and did not return to his position.  VA X-rays 
of the lumbosacral spine in August 1995 showed minimal 
hypertrophic spur formation.  A private MRI of the 
lumbosacral spine in May 1996 showed a small L5-S1 
paracentral disc protrusion.  A VA orthopedic clinic note in 
August 1999 found that the veteran had chronic low back pain. 

The bases of the prior final denial of the claim were that 
the veteran's back injury in service was acute and transitory 
and resolved without producing chronic disability and that 
his postservice back disorder was not related to the 
inservice injury. The additional medical evidence has no 
probative value in that regard.  None of the additional 
medical evidence, which is new, relates a current low back 
disorder to the injury sustained by the veteran in September 
1974 while he was on active duty and, for that reason, the 
additional medical evidence is not material.

The veteran's statements submitted to VA since April 1983 in 
which he asserts that his postservice back disorder is 
related to the September 1974 injury are not new, in that he 
made the same assertion prior to the Board's decision of 
April 1983.  Statements by other individuals that the veteran 
has stated to them that his back complaints are related to 
the September 1974 injury are new but they are not material, 
because they only reiterate the veteran's statements and were 
made by laypersons who are not qualified to offer opinions on 
a question of medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

In sum, none of the additional evidence is new and material, 
and there is thus no basis on which to reopen the claim for 
service connection for residuals of a back injury.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).

II. Attempt to Reopen Claim for Service Connection for a GI 
Disorder

At the time of the Board's decision in April 1983, denying 
entitlement to service connection for spastic colon, the 
evidence of record included pre-service medical records, 
service medical records, and postservice medical records.  
Records of the veteran's private physician showed that he was 
seen in August 1973, 2 days before he was scheduled to report 
for active duty, with a complaint of loose stools for 6 
months; the diagnosis was possible ulcerative colitis, and 
the plan was to order a barium enema.  During his period of 
active service, the veteran was seen a number of times for 
complaints of diarrhea; all diagnostic studies and 
examinations were negative for pathology.  At an examination 
for separation in January 1975, the veteran's abdomen and 
viscera were evaluated as normal.  At a VA examination in 
April 1981, the veteran gave a history of chronic loose 
bowels.  The diagnosis was spastic colon.  In the decision of 
April 1983, the Board found that the veteran had a bowel 
disorder prior to active service and that an increase in 
severity of the colon disorder in service had not been 
demonstrated.

Additional evidence added to the record since April 1983 
includes postservice medical records and statements by the 
veteran.  The additional medical evidence shows that the 
veteran has a current diagnosis of irritable bowel syndrome, 
and he has been treated in postservice years for complaints 
of recurrent diarrhea.  The additional medical evidence is 
new but, because it does not in any way show that a colon 
disorder which pre-existed the veteran's active service 
increased in severity in service, it is not material.

The veteran has stated that he was in the National Guard when 
he was seen by his private physician in August 1983 for 
possible ulcerative colitis and so his current colon disorder 
should be service connected.  His statement is new but it is 
not material.  The veteran has not alleged, and there is no 
service department evidence showing that he was on active 
duty when he was seen by the private physician on August 21, 
1983, and there is no evidence that the onset of his colon 
disorder occurred when he was on active duty or serving a 
period of ACDUTRA.  His statement concerning his colon 
condition prior to active service is thus not material.

Because none of the additional evidence is new and material, 
the claim of entitlement to service connection for a 
gastrointestinal disorder is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) (2001).

III. Service Connection for Genital Herpes

The veteran's service medical records, including the 
examination for separation in January 1975, are entirely 
negative for any complaints, findings, or diagnosis of a 
genital disorder.  At a personal hearing in November 1996, 
the veteran testified that, in January 1975, he went to sick 
call to report a reddened area on his penis, but his service 
medical records show no such visit.  The veteran does not 
contend that genital herpes was diagnosed while he was on 
active duty.  At the hearing, he testified that he made a 
similar complaint at a private hospital in 1975, but records 
of that hospital show that the veteran was seen in January 
1978 (not in 1975), which was almost 3 years after his 
separation from service, for evaluation of a reddened area 
just above his left leg, which was diagnosed as furunculosis.  
The veteran testified further that he was diagnosed with 
genital herpes in 1982 or 1983, but he did not submit any 
medical records showing such a diagnosis.  At a VA general 
medical examination in August 1995, multiple herpetic lesions 
on the penis with areas of erythema and swelling on the glans 
were found.  The pertinent diagnosis was recurrent genital 
herpes since 1980.

The Board notes that there is absolutely no competent medical 
evidence of record that genital herpes was present while the 
veteran was on active duty and there is no medical evidence 
relating current genital herpes to service.  There is thus no 
basis on which service connection might be granted for 
genital herpes, and entitlement to that benefit is not 
established.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001).  


IV. Service Connection for Fatty Tumors

At the personal hearing in November 1996, the veteran 
testified that, during basic training, after crawling on the 
ground, he had what he described as fatty tumors on his 
forearms.  He stated that he was seen in service for fatty 
tumors.  However, his service medical records are negative 
for any complaint, finding, or diagnosis of any kind of 
tumor.  In a report of medical history for separation in 
January 1975, the veteran denied having or having had a tumor 
and, at the examination for separation in January 1975, his 
skin was evaluated as normal.  At the hearing in November 
1996, he testified that he currently had fatty tumors on his 
chest and legs.  However, at a VA general medical examination 
in August 1995, he made no complaint concerning fatty tumors 
and his skin, other than on his penis, was clear.  The 
veteran has not submitted any medical evidence showing that 
he currently has fatty tumors anywhere on his body.  The 
Board finds that the preponderance of the evidence is against 
a finding that the veteran now has fatty tumors which 
developed during active service or ACDUTRA.  Of particular 
importance in this regard, the Board finds, is the veteran's 
statement at the time of his separation examination that he 
had not had any tumors.  Entitlement to service connection 
for fatty tumors is, therefore, not established.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001).

V.  Secondary Service Connection

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder.  
38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 
439 (1995).

In the veteran's case, service connection is in effect 
for bilateral Achilles tendonitis.  The veteran contends 
that bilateral Achilles tendonitis caused or has 
aggravated a back disorder and a left knee disorder.  As 
noted above, the veteran has degenerative disc disease of 
the lumbosacral spine.  The record also reveals that, in 
October 1987, he sustained a fracture of the left tibia 
playing softball and was treated for left knee 
complaints.

In December 1998, a VA podiatrist noted that the veteran 
has asked if his reconstructed left knee and his back 
pain were related to his foot problems.  The podiatrist 
stated that it was probable that a leg length discrepancy 
influenced his back problems and that his foot problems 
had possibly influenced his knee.  In a February 2000 
note which was signed by a VA podiatry student and co-
signed by a podiatrist, it was stated that., "We believe 
that the pt's foot problems are secondary to his 
underlying knee and back problems.  Furthermore, his foot 
problems may also be aggravating his knee and back L and 
vice versa."  (The Board notes that the issue before the 
Board is whether service connected foot disabilities have 
caused or aggravated back and left knee disorders, not 
the other way around.)

In November 1999, the veteran was evaluated by a VA 
orthopedic specialist, who reported that: his left knee 
condition is related to a softball injury with fracture 
and subsequent surgery and was in no way caused by 
bilateral Achilles tendonitis; and findings as to the 
back on X-ray are classic for degenerative disc 
disease/spondylosis/degenerative joint disease and are in 
no way connected medically or caused by Achilles 
tendonitis.  In March 2000, the orthopedist reported that 
he had reviewed the claims file and seen notes from the 
podiatry service, including one dated in February 2000 
which stated that Achilles tendonitis and associated left 
leg shortening had adversely impacted the veteran's back 
injury sustained in 1974.  The orthopedic specialist 
stated that, after review of the podiatry notes, his 
opinions as stated in November 1999, were the same, that 
is, Achilles tendonitis did not cause or aggravate 
postoperative residuals of a left tibia fracture or 
degenerative disc disease/spondylosis/degenerative joint 
disease of the lumbosacral spine.  He also stated that 
the veteran had a decrease in the length of the left 
lower extremity compared to the right of at most a 
quarter inch which was considered orthopedically within 
normal limits and not necessarily in any way 
pathological.

The Board finds that the findings and opinion of a physician 
who is a specialist in orthopedics on questions of orthopedic 
causation is entitled to greater weight than the opinions of 
a podiatry student and a podiatrist, because of the 
physician's higher level of training and expertise.  As these 
are the only medical opinions for consideration, the Board 
concludes that the preponderance of the competent medical 
evidence is against the veteran's secondary service 
connection claims.  Entitlement to service connection for 
status post lateral tibial plateau fracture, left knee, and 
degenerative disc disease, L5-S1, and degenerative changes of 
the lumbar spine as secondary to bilateral Achilles 
tendonitis is not established. 38 C.F.R. § 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).

VI. Increased Rating Claim

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

38 C.F.R. § 4.71a (2001), Diagnostic Code 5271 provides that 
moderate limited motion of an ankle warrants an evaluation of 
10 percent and marked limited motion of an ankle warrants an 
evaluation of 20 percent, which is the maximum schedular 
evaluation.  In addition, 38 C.F.R. § 4.71a (2001), 
Diagnostic Code 5284, pertaining to other foot injuries, 
provides that moderate impairment of a foot warrants an 
evaluation of 10 percent; an evaluation of 20 percent 
requires moderately severe impairment; and an evaluation of 
30 percent requires severe impairment.

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2001).  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2001).  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2001).  
The United States Court of Appeals for Veterans Claims has 
held that a diagnostic code based on limitation of motion of 
a joint does not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. 
§ 4.14, which prohibits rating the same disability under 
different diagnoses, does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flareups.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

At a VA examination in June 1999, it was noted that X-rays of 
the veteran's feet and ankles in March 1999 had shown 
bilateral hallux valgus.  The veteran had a history of 
bilateral Achilles tendonitis and he indicated that the left 
was worse than the right.  He had a limp on the left.  When 
asked about weakness and fatigability, the veteran stated 
that he had weakness and fatigability on normal and repeated 
use of the left foot and ankle.  On examination of the left 
foot and ankle, slight plus to moderate tenderness about the 
Achilles tendon and tenderness of the plantar heel were 
noted.  Range of motion zero degrees dorsiflexion and 15 to 
20 degrees plantar flexion.  Passive inversion and eversion 
were within normal limits but with a complaint of pain in the 
distal foot and not in the Achilles tendon region.  The 
examiner reported that the functional impairment of the 
veteran's left foot and ankle was between mild and moderate 
but could not be stated in terms of additional degrees of 
loss of motion due to the subjective nature of the factors.

The Board notes that normal range of motion of an ankle is 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
See 38 C.F.R. § 4.71, Plate II (2001).  The limitation of 
motion of the veteran's left foot and ankle shown on VA 
examination is thus most accurately characterized as 
moderate, which warrants an evaluation of 10 percent under 
Diagnostic Code 5271.  The impairment of function of the 
veteran's left foot and ankle was found by the examiner to be 
no more than moderate.  Such a level of impairment warrants 
an evaluation of 10 percent, and no more, under Diagnostic 
Code 5284.  The clinical findings on examination and the X-
ray findings of only hallux valgus do not show that such 
factors as pain, weakness, and fatigability would result in 
more than moderate impairment or in marked limitation of 
motion.  The Board concludes that there is no basis on which 
a schedular evaluation in excess of 10 percent for Achilles 
tendonitis of the left foot may be granted, and entitlement 
to that benefit is not established.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5271, 5284 (2001).

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2001) whether or not they 
were raised by the veteran, as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001).  However, the 
Board finds that in this case that the disability picture 
presented by the veteran's left foot and ankle disorder is 
not so exceptional or unusual as to render impractical the 
application of regular schedular standards, and thus a 
referral for an evaluation on an extraschedular basis is not 
warranted. The Board is therefore not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001). 




ORDER

New and material evidence not having been submitted to reopen 
claims of entitlement to service connection for residuals of 
a back injury and a gastrointestinal disorder, claimed as 
irritable bowel syndrome, the appeal on those issues is 
denied.

Service connection for genital herpes is denied.

Service connection for fatty tumors is denied.

Service connection for status post lateral tibial plateau 
fracture, left knee, as secondary to bilateral Achilles 
tendonitis is denied.

Service connection for degenerative disc disease, L5-S1, and 
degenerative changes of the lumbar spine as secondary to 
bilateral Achilles tendonitis is denied.

An increased evaluation for Achilles tendonitis of the left 
foot is denied.  



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

